                                           Case 3:19-cv-07627-JSC Document 21 Filed 06/05/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     THERESA BROOKE,                                     Case No. 19-cv-07627-JSC
                                                        Plaintiff,
                                   8
                                                                                             ORDER RE: PLAINTIFF’S SECOND
                                                 v.                                          MOTION FOR ADMINISTRATIVE
                                   9
                                                                                             RELIEF PURSUANT TO CIVIL
                                  10     144 KING STREET ASSOCIATES, LLC,                    LOCAL RULE 7-11
                                                        Defendant.
                                  11

                                  12          Plaintiff’s administrative motion in this ADA case seeks an order vacating the joint site
Northern District of California
 United States District Court




                                  13   inspection scheduled for June 2, 2020 because “Defendant’s hotel may be shutting down
                                  14   permanently,” presumably because of the COVID-19 pandemic. (See No. 19 at 1 (“Plaintiff is
                                  15   sympathetic to all businesses who have suffered in California. At this time, however, Defendant’s
                                  16   counsel cannot tell Plaintiff’s counsel one way or the other if the hotel will reopen or not.”).)
                                  17   Defendant opposes Plaintiff’s request because the restrictions associated with COVID-19 are
                                  18   “beginning to subside” and Defendant hopes that its hotel will be operational “as business in the
                                  19   area begins to resume.” (Dkt. No. 20 at 1.)
                                  20          On June 4, 2020, Chief Judge Phyllis Hamilton approved the following procedures
                                  21   applicable to ADA Access cases subject to General Order 56:
                                  22
                                              In any case subject to General Order 56 involving a physical site, the deadlines for
                                  23          conducting a joint site inspection and settlement meeting are deemed tolled from
                                              March 25, 2020 until June 4, 2020. For a physical site that is closed on or after June 4,
                                  24          2020, these deadlines are deemed tolled until the site is again open to the public.
                                  25          The ADR Program will refer a case for mediation if the required Form GO 56-Notice of
                                  26          Need for Mediation and Certification of Counsel (amended June 4, 2020) certifies

                                  27          (a) that all required participants attended the joint site inspection and the settlement
                                              meeting required by General Order 56 either
                                  28
                                          Case 3:19-cv-07627-JSC Document 21 Filed 06/05/20 Page 2 of 2




                                                      (i)     by videoconference, or
                                   1

                                   2                  (ii) in person, so long as all participants agreed and gathering in person was
                                                      permitted by applicable state and local laws; and
                                   3
                                                 (b) that the parties have completed the initial disclosures required by Fed. R. Civ. P.
                                   4             26(a)(1) and have complied with General Order 56, paragraph 4.
                                   5
                                              Neither the joint site inspection nor the settlement meeting may be conducted by
                                   6          telephone or email. The parties may by agreement elect to replace the joint site
                                              inspection with another process that enables them to obtain and exchange the
                                   7          information needed to prepare effectively to evaluate the case for resolution at the
                                              settlement meeting. If the parties elect to replace the joint site inspection with another
                                   8          process, they must attach to the Notice of Need for Mediation and Certification of
                                              Counsel a joint letter describing the terms of the parties’ agreement and confirming that
                                   9
                                              all requirements of the agreement have been satisfied.
                                  10
                                              Any request for relief from these procedures must comply with General Order 56,
                                  11          paragraph 3, and, for the convenience of the assigned judge, must attach to the
                                              stipulation or administrative motion a copy of this Second Amended Notice.
                                  12
Northern District of California
 United States District Court




                                  13   https://cand.uscourts.gov/wp-content/uploads/court-programs/adr/Second-Amended-Notice-re-
                                  14   Procedures-in-Cases-Referred-to-ENE-or-Mediation-and-re-Procedures-in-Cases-Subject-to-
                                  15   General-Order-56-060320.pdf.
                                  16          Thus, the amended procedures contemplate that absent the parties’ agreement, joint site
                                  17   inspections will not occur so long as the defendant business is closed, as is the case here. This
                                  18   procedure makes sense because the need for injunctive relief is generally not urgent while a
                                  19   business is closed and, indeed, may become moot if the business does not reopen. If the ADA
                                  20   claim for injunctive relief becomes moot, then the case should proceed in state court on the state
                                  21   law damages claim. As Plaintiff’s administrative motion does not identify any special
                                  22   circumstances that would warrant relief from GO 56 as temporarily amended on June 4, 2020, the
                                  23   motion is DENIED.
                                  24          This Order disposes of Docket No. 19.
                                  25          IT IS SO ORDERED.
                                  26   Dated: June 5, 2020
                                  27
                                                                                                    JACQUELINE SCOTT CORLEY
                                  28                                                                United States Magistrate Judge
                                                                                         2
